DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 should depend from claim 17, which provides proper antecedent basis for “the second signaling in the third time resource pool” of cl. 18, line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun U.S. Patent App. Pub. No. 2020/0328779.
Regarding claim 1, Sun discloses a method in a UE for wireless communication comprising receiving a target radio signal, as network device 110 transmits signals in a serving beam to a terminal device (UE) 120 (see Fig. 1 ¶¶ [0065]-[0067]) and a first indication signal is received by UE 120 at step 235 (i.e. first indication – Fig. 2), transmitting a first radio signal in a first time resource pool, as the UE 120 sends a beam switching request at step 245 to network device 110 over dedicated resources (i.e. first time resource pool – ¶ [0069]), and monitoring a 
Regarding claim 4, Sun discloses transmitting a fourth radio signal in the first time resource pool as the UE 120 sends beam switching requests at step 245 to the network device over dedicated resources (i.e. first time resource pool – ¶ [0069]), wherein the first signaling determines that the first radio signal is not correctly received, and the fourth radio signal is used for determining the second antenna ort group, as Sun indicates that when the first signaling is not received by the UE within a period time, the terminal device can take steps to improve the success rate of the next contention (¶ [0076]), at which point the fourth radio signal is sent.
Regarding claim 5, Sun discloses receiving a candidate radio signal in the first frequency domain resource, wherein a channel measurement for the candidate radio signal is used for determining the second antenna port group, as the network device can transmit information about 
Regarding claim 6, Sun discloses a method in a base station for wireless communication comprising transmitting a target radio signal, as base station 110 (i.e. eNB/network device – ¶ [0050]) transmits signals in a serving beam to a terminal device (UE) 120 (see Fig. 1 ¶¶ [0065]-[0067]) and a first indication signal is transmitted by the base station at step 230 (i.e. first indication – Fig. 2), receiving a first radio signal in a first time resource pool, as the base station 110 receives a beam switching request from UE 120 at step 250 over dedicated resources (i.e. first time resource pool – ¶ [0069]), and transmitting a first signaling in a second time resource pool in a first frequency domain resource, as the base station subsequently sends an acknowledge message at step 255, which occurs in a first frequency domain resource (see ¶¶ [0059], [0075], Fig. 3), wherein a channel measurement for the target radio signal is used for triggering a transmitting of the first radio signal, as the UE monitors the serving beam quality to determine if switching is required (see ¶¶ [0046], [0067]), the first signaling is transmitted employing a first antenna port group, as the ACK message is transmitted (step 255) using the serving beam (¶ [0074]), the first radio signal is used for determining a second antenna port group (i.e. neighboring beam as target beam - ¶ [0068]), and the first antenna port group is different than the second antenna port group (i.e. different beams are employed from serving beam to neighboring beam – see Fig. 1, ¶ [0068]), the first signaling (ACK) is a physical layer signaling (see Fig. 2), and the first signaling is used for determining whether the first radio signal is correctly received, as it is an acknowledge message of the beam switching (i.e. first radio signal) request (¶ [0073]).

Regarding claim 10, Sun discloses transmitting a candidate radio signal in the first frequency domain resource, wherein a channel measurement for the candidate radio signal is used for determining the second antenna port group, as the network device can transmit information about the dedicated resources corresponding to the serving beams and the neighboring beams to the terminal device (¶ [0065]), where channel quality information about the neighboring beams are used for determining the desired target beam (¶ [0067]).
Regarding claim 11, Sun discloses a UE (apparatus 1100 – Fig. 11, ¶ [0105]) for wireless communication, comprising a first receiver 1120, to receive a target radio signal, as a network device transmits signals in a serving beam to a terminal device (UE) (see Fig. 1 ¶¶ [0065]-[0067]) and a first indication signal is received by the UE at step 235 (i.e. first indication – Fig. 2), a first transmitter 1110 to transmit a first radio signal in a first time resource pool, as the UE sends a beam switching request at step 245 to the network device over dedicated resources (i.e. first time resource pool – ¶ [0069]), a first transceiver (determining unit 1130 in combination with receiving unit 1120 and second transmitting unit 1140) to monitor a first signaling in a second time resource pool in a first frequency domain resource, as the UE monitors for an acknowledge message at a subsequent time at step 260, which occurs in a first frequency domain 
Regarding claim 14, Sun discloses transmitting a fourth radio signal in the first time resource pool as the UE 120 sends beam switching requests at step 245 to the network device over dedicated resources (i.e. first time resource pool – ¶ [0069]), wherein the first signaling determines that the first radio signal is not correctly received, and the fourth radio signal is used for determining the second antenna ort group, as Sun indicates that when the first signaling is not received by the UE within a period time, the terminal device can take steps to improve the success rate of the next contention (¶ [0076]), at which point the fourth radio signal is sent.
Regarding claim 15, Sun discloses receiving a candidate radio signal in the first frequency domain resource, wherein a channel measurement for the candidate radio signal is used for determining the second antenna port group, as the network device can transmit information about the dedicated resources corresponding to the serving beams and the 
Regarding claim 16, Sun discloses a base station 1000 (Fig. 10, ¶¶ [0092]- [0093], i.e. eNB/network device – ¶ [0050]), comprising a second transmitter 1030 to transmit a target radio signal, as the base station transmits signals in a serving beam to a terminal device (UE) (see Fig. 1 ¶¶ [0065]-[0067]), and a first indication signal is transmitted by the base station at step 230 (i.e. first indication – Fig. 2), a second receiver 1040 to receive a first radio signal in a first time resource pool, as the base station receives a beam switching request from the UE at step 250 over dedicated resources (i.e. first time resource pool – ¶ [0069]), and a second transceiver (i.e. transmitting unit 1030 in combination with second receiving unit 1040) to transmit a first signaling in a second time resource pool in a first frequency domain resource, as the base station subsequently sends an acknowledge message at step 255, which occurs in a first frequency domain resource (see ¶¶ [0059], [0075], Fig. 3), wherein a channel measurement for the target radio signal is used for triggering a transmitting of the first radio signal, as the UE monitors the serving beam quality to determine if switching is required (see ¶¶ [0046], [0067]), the first signaling is transmitted employing a first antenna port group, as the ACK message is transmitted (step 255) using the serving beam (¶ [0074]), the first radio signal is used for determining a second antenna port group (i.e. neighboring beam as target beam - ¶ [0068]), and the first antenna port group is different than the second antenna port group (i.e. different beams are employed from serving beam to neighboring beam – see Fig. 1, ¶ [0068]), the first signaling (ACK) is a physical layer signaling (see Fig. 2), and the first signaling is used for determining whether the first radio signal is correctly received, as it is an acknowledge message of the beam switching (i.e. first radio signal) request (¶ [0073]).

Regarding claim 20, Sun discloses transmitting a candidate radio signal in the first frequency domain resource, wherein a channel measurement for the candidate radio signal is used for determining the second antenna port group, as the network device can transmit information about the dedicated resources corresponding to the serving beams and the neighboring beams to the terminal device (¶ [0065]), where channel quality information about the neighboring beams are used for determining the desired target beam (¶ [0067]).
Allowable Subject Matter
Claims 2, 3, 7, 8, 12, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nekovee U.S. Patent App. Pub. No. 2016/0353467 discloses a method for beam scheduling and beam sequence selection at a 5G base station operating in the unlicensed band.

Zhang et al. U.S. Patent App. Pub. No. 2019/0059106 disclose a system employing Listen-Before-Talk (LBT) with New Radio-Spectrum Sharing discovery signal transmission.
Chendamarai Kannan et al. U.S. Patent App. Pub. No. 2019/0124694 disclose reservation and challenge schemes for Listen-Before-Talk.
Guo et al. U.S. Patent App. Pub. No. 2019/0141693 disclose a method for beam management in the unlicensed spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 
/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                            9/30/2021